Motion Granted; Vacated and Remanded and Memorandum Opinion filed January
26, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00907-CV
                                     ____________

    PAUL PENDERGRASS d/b/a CHRISTIAN BROTHERS CONTRACTING,
                             Appellant

                                             V.

                             JOSEPH MORROW, Appellee


                 On Appeal from the County Civil Court at Law No. 2
                               Harris County, Texas
                           Trial Court Cause No. 968606



                      MEMORANDUM                      OPINION

       This is a restricted appeal from a default judgment signed April 14, 2011. On
January 18, 2012, the parties filed a joint motion to set aside the trial court’s judgment and
remand the cause to the trial court for rendition of a judgment in conformity with the
parties’ settlement agreement. See TEX. R. APP. P. 42.1(a)(2). The motion is granted.
       Accordingly, the judgment is set aside without regard to the merits and the cause is
remanded to the trial court for rendition of a judgment in accordance with the settlement
agreement entered into by the parties. Each party shall bear its costs incurred.



                                     PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.




                                             2